EVANS, VERNON W., Jr., Associate Judge.
This is an appeal from Final Judgment entered in favor of the Appellee in the Civil Court of Record in and for Hillsbor-ough County, Florida.
Appellant complains of error in the granting of a Motion to Strike a loss of use claim arising out of a motor vehicle accident. The record before this Court reflects that the Appellant brought suit for damage to her motor vehicle which was alleged to be a total loss. Appellant also claimed damages for loss of use during the period of time required for replacement. The Appellee’s Motion to Strike the loss of use claim was granted and that is the only ruling of the court below which is argued here.
The lower court found that Appellant had executed a release of all claims for a valuable consideration prior to the filing of her lawsuit and entered Final Judgment for Appellee, defendant below. In the light of this record it is apparent that the error, if any, complained of was harmless and the Judgment is, therefore, affirmed.
Affirmed.
McNULTY, A. C. J., and BOARDMAN, J., concur.